Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election Acknowledgement
In the paper received 02/28/2022, Applicant elect without traverse the design shown in Group I (Embodiment 1: Reproductions 1.1-1.7). Accordingly, the designs shown in Groups II, III and IV (Embodiments 2, 3 and 4: Reproductions 2.1-2.7, 3.1-3.4, 4.1-4.4) stand withdrawn from further prosecution. 37 CFR 1.142(b). 
Examiner acknowledges Applicant’s deletion of Reproductions 2.1-2.7, 3.1-3.4, 4.1-4.4, of the non-elected Groups.
Examiner also acknowledges Applicant’s deletion of the descriptions for Reproductions 2.1-2.7, 3.1-3.4, 4.1-4.4, of the non-elected Groups.
General Information
Applicant filed a terminal disclaimer on 02/28/2022 to disclaim the terminal portion of any patent granted on this application. This terminal disclaimer was reviewed and was approved on 05/04/2022 by the Office. 
Examiner’s Comment
Most of the views in Applicant’s original 1.1-1.7 reproductions (dated 06/19/2020) include solid shading as well as solid object lines/lines of demarcation (“A”). In some areas, the solid shading is rather dark, and would be subject to an objection at the minimum. However, the configuration of these portions of the collar is clear if the scale of the views is increased dramatically; this ideally renders an indefiniteness issue moot. As reproductions are not typically viewed at such increased scales, such an objection was expected upon election to lighten certain portions of the shading. Fortunately, Applicant’s 02/28/2022 election included amended reproductions that removed the solid shading (“B”). This obviated the above-mentioned objection. The three-dimensional configuration of the 02/28/2022 reproductions is enabled. (See below.)

    PNG
    media_image1.png
    565
    1146
    media_image1.png
    Greyscale



Applicant’s amended reproductions also removed some of the lines of demarcation shown in the views, raising a second question concerning impermissible new matter. Original 1.7 (“C”) shows the collar devoid of these lines of demarcation (seen elsewhere in Group I), therefore Applicant has antecedent basis for this amendment. The removal of these solid object lines (“D”) is not considered new matter and is acceptable. The 02/28/2022 claim is supported. (See below.)

    PNG
    media_image2.png
    599
    766
    media_image2.png
    Greyscale



Ex Parte Quayle
This application is in condition for allowance except for the following formal matters: 
Reproductions 
The reproductions are objected to for the following reason:
The 02/28/2022 amended reproductions are labeled as “Fig. 1”, “Fig. 2”, “Fig. 3”…”Fig. 7”, and lack decimal points, which is unacceptable per Hague Administrative Instructions Section 405, per 37 CFR 1.1026 and MPEP 2909.02. Accordingly, for proper form the decimal points must be retained in the reproduction labels as originally disclosed. As Applicant elected Group I, the elected reproductions must be relabeled as  “1.1”, “1.2”, “1.3”… “1.7”, respectively.
The following formal matter is noted: 
The length of broken line segments is inconsistent and may lead to confusion of the claim scope. All broken lines must be amended for consistency in length, throughout the entirety of the disclosure, so that they clearly and consistently distinguish from the solid object lines of the claimed design. (See example below.)

    PNG
    media_image3.png
    201
    468
    media_image3.png
    Greyscale
     
    PNG
    media_image4.png
    285
    398
    media_image4.png
    Greyscale

“E”: broken line segments having longer length
“F”: broken line segments having shorter lengths

Applicant is further reminded to review the entirety of the disclosure when executing their amendments, as this issue exists throughout the views.
Applicant is not required to correct the above-noted formal matter regarding broken line segment length, but may wish to do so for clarity and to place the application in better form. 
Any corrected reproductions submitted in response to this Office action must be compliant with 37 CFR 1.121(d). 
An amended replacement reproduction sheet should include all the reproductions appearing on the immediate prior version of the sheet, even if only one reproduction is amended. The reproduction (or reproduction number) of an amended view should not be labeled as amended. If a reproduction is canceled, that reproduction must be removed from the replacement sheet and the remaining reproductions and their related descriptions must be renumbered, as necessary. 
Additional replacement sheets may be necessary to show the renumbering of the remaining reproductions. If all the reproductions on a sheet are canceled, a replacement sheet is not required. A marked-up copy of the sheet (labeled as "Annotated Sheet") including an annotation showing that all the reproductions on that sheet have been canceled must be presented in the amendment or remarks section that explains the change to the reproductions. 
Each sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by Examiner, Applicant will be notified and informed of any required corrective action in the next Office action. 
Specification
The specification is objected to as follows:
The 02/28/2022 amended reproduction descriptions are numbered as “Figure 1”, “Figure 2”, “Figure 3”…”Figure 7”, and lack decimal points, which is unacceptable per Hague Administrative Instructions Section 405, per 37 CFR 1.1026 and MPEP 2909.02. Accordingly, for proper form the decimal points must be retained in the reproduction labels as originally disclosed. As Applicant elected Group I, the elected reproductions must be relabeled as  “1.1”, “1.2”, “1.3”… “1.7”, respectively. 

Descriptions of the figures are not required to be written in any particular format, however, they should describe the views of the reproductions clearly and accurately. Hague Rule 7(5)(a), 37 CFR 1.1024, MPEP 2920.04(a)II. Hague Rule 7(5)(a), 37 CFR 1.1024, MPEP 2920.04(a)II. In the 1.1 description, the term “embodying” suggests additional embodiments that are not present in the current application. MPEP 1503.01.II.(B). Statements that describe or suggest other embodiments of the claimed design that are not illustrated in the disclosure attempt to broaden the scope of the claim and are not permitted in the specification of an issued design patent. For clarity, accuracy and proper form, this description must be amended. Examiner suggests:
-- 1.1 is a front view of a COLLAR FOR ANIMALS, showing my new design; --

The meaning of broken lines must be made clear in the specification. MPEP § 1503.02, subsection III. If broken lines are included in a drawing, their use must be defined in the specification; e.g., environment, boundaries, stitching, fold lines, etc…dotted or broken lines may mean different things in different circumstances and...it must be made entirely clear what they do mean. In re Blum, 374 F.2d 904, 153 USPQ 177 (CCPA 1967). Applicant's original specification (dated 06/19/2020) included a broken line statement that Applicant subsequently canceled in the 02/28/2022 amended specification.  As the elected reproductions contain broken line subject matter, an accompanying statement that explains their meaning and purpose is required. Accordingly, for clarity and antecedent basis, a statement must be re-inserted into the specification preceding the claim. Examiner suggests:
-- In the reproductions, the equal-length broken lines that show a leaf pattern depict portions of the collar for animals that form no part of the claimed design. --
Refusal Reply Reminder
Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by Applicant. If Applicant is a juristic entity, the reply must be signed by a patent practitioner. See 37 CFR 1.33(b). 
Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 1935 CD 11, 453 OG 213. 
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136, but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute. 35 USC 133.
The references cited but not applied are considered cumulative art related to the claimed design.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Kendra Leslie Hamilton whose telephone number is 571-272-7521. Examiner can typically be reached on weekdays, 9:30-5:30pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at uspto.gov/interviewpractice. If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Sheryl Lane, can be reached at 571-272-7609. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Kendra Leslie Hamilton/
Primary Examiner, Art Unit 2915                                                                                                                                                                                                        
05/20/2022